MEMORANDUM **
Lawrence Moore appeals pro se the district court’s order vacating his renewals of judgments in two related actions against the International Brotherhood of Electrical Workers (“IBEW”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s findings of fact for clear' error, Concrete Pipe & Products of California, Inc. v. Construction Laborers Pension Trust for Southern California, 508 U.S. 602, 623, 113 S.Ct. 2264, 124 L.Ed.2d 539 (1993), and we affirm.
The district court did not clearly err by vacating Moore’s renewals of judgments because the record reflects that the IBEW posted supersedeas bonds in excess of each judgment entered against them in these two related actions. See Cal.Civ. Proc.Code § 724.010.
The district court also did not err in finding that the defendants’ motions to vacate Moore’s renewals of judgments were timely.
Moore’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.